Title: From Thomas Jefferson to James Madison, 1 February 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J to mr Madison
                     
                     Sunday Feb. 1. 07.
                        
                        The more I consider the letter of our Ministers in London the more seriously it impresses me. I believe the sine qua non we made is that of the nation, and that they would rather go on without a treaty than with one which does not settle this article. under this dilemma, and at this stage of the business, had we not better take the advice of the Senate? I ask a meeting at 11. aclock tomorrow to consult on this question.
                        
                            
                        
                    